 
 
I 
112th CONGRESS
1st Session
H. R. 2518 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2011 
Mr. Davis of Illinois (for himself and Mr. Shimkus) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To extend for 5 years the authorization of appropriations for the sickle cell disease prevention and treatment demonstration program. 
 
 
1.5-year extension of authorization of appropriations for the sickle cell disease prevention and treatment demonstration programSection 712(c)(6) of the American Jobs Creation Act of 2004 (Public Law 108–357; 42 U.S.C. 300b–1 note) is amended by striking each of fiscal years 2005 through 2009 and inserting each of fiscal years 2013 through 2017.  
 
